          Case 1:20-cv-00409-NONE-SAB Document 26 Filed 06/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   D.M., et al.,                                       Case No. 1:20-cv-00409-NONE-SAB

12                   Plaintiffs,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                         A REQUEST FOR ENTRY OF DEFAULT
13           v.                                          OR A NOTICE OF STATUS OF
                                                         DEFENDANTS COUNTY OF MERCED
14   CITY OF MERCED, et al.,                             AND CORRECTIONAL OFFICER
                                                         CASTANEDA IN THIS ACTION
15                   Defendants.
                                                         FIVE DAY DEADLINE
16

17

18          Plaintiffs D.M. and L.M., minors proceeding through their guardian ad litem Jose

19 Martinez; Denise Sawyer and Doug Snider filed this action on March 19, 2020. On May 18,
20 2020, waivers of service were returned executed in this matter. (ECF Nos. 13-24.) The waivers

21 state that a responsive pleading must be served within sixty days of April 2, 2020. On June 10,

22 2020, Defendants Wellpath, L.L.C.; California Forensic Medical Group, Inc.; Amanpreet Atwal;

23 Alicia Dunwoody; Gianfranco Burdi; Keriann Quinn-Fitzpatrick; Dylan Fulcher; Shawn Autrey;

24 Pao Chang; Jessica Ramirez-Aguilar; Jamie Burns; and Thanya Ryland filed an answer to the

25 complaint.

26          The deadline for a responsive pleading to be filed has passed and Defendants County of

27 Merced and Correctional Officer Castaneda have not filed a responsive pleading, a stipulation to

28 extend time for a responsive pleading to be filed nor has a request for entry of default been filed.


                                                     1
          Case 1:20-cv-00409-NONE-SAB Document 26 Filed 06/11/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

 2 this order, Plaintiffs shall either file a request for entry of default or a notice informing the Court

 3 of the status of Defendants County of Merced and Correctional Officer Castaneda in this action.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      June 11, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
